Opinión concurrente y de conformidad del
Juez Asociado Se-ñor Negrón García.
Ha señalado Acdeel Ernesto Salas, en ocasión de prolo-gar la obra de Masnatta sobre la autocontratación, “que es menester aceptar la solución que mejor satisfaga las exigen-cias sociales y económicas del tráfico jurídico; pero ... con-viene precisar que la solución debe darse dentro del marco de la ley —que siempre es garantía contra la arbitrariedad— y que lo económico debe entenderse en función de lo social”. H. Masnatta, La Autocontratación, Buenos Aires, Ed. De-palma, 1965, pág. 8. Es precisamente el espíritu de esta má-xima jurídica lo que inspira nuestros pronunciamientos.
*683I
El autocontrato, contrato consigo mismo, autoacto o, como con mayor precisión lo llaman otros, acto jurídico con-sigo mismo, es una figura que después de muchas controver-sias ha ganado espacio en el ordenamiento jurídico. Sin embargo, todavía no hay unanimidad de criterios en cuanto a su naturaleza jurídica y alcance. Las principales objeciones han sido: su posibilidad jurídica; la posible colisión de intereses; la ausencia de dos (2) personas y dos (2) voluntades, requi-sito de todo contrato, y la falta de exteriorización de ambas voluntades cuya declaración, susceptible de prueba, liga a las partes. Masnatta, op, cit., págs. 23-36; A. de Rovira Mola, Contrato Consigo Mismo, en C. Mascareñas, Nueva Enci-clopedia Jurídica, Barcelona, Ed. Seix, 1952, T. Y, págs. 383-392.
l — l í — I
Aparte de los problemas que por sí solo pueda suscitar el autocontrato, su coexistencia en el caso de autos con otros institutos jurídicos, como el mandato y el fideicomiso, nos obliga a exhibir una gran cautela en la adjudicación de esta controversia.
El Registrador de la Propiedad se ha negado a inscribir la escritura en que el recurrente, Lawrence Kogan Huber-man, comparece en varias capacidades a la compraventa de una finca perteneciente a una comunidad hereditaria. Además de figurar como parte compradora, comparece como parte vendedora en representación de la cónyuge supérstite (mediante mandato),(1) como fiduciario de dos (2) fideico-misos y por sí mismo como heredero copropietario.
*684De acuerdo con el Registrador de la Propiedad, no es ins-cribible la compraventa del bien específico perteneciente a la sucesión hereditaria porque éste no se había adjudicado antes en la correspondiente partición. Apoya su aserto en lo dispuesto por el Art. 95 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2316, y por el Art. 102.1 del Reglamento General para la Ejecución de la Ley Hipoteca-ria y del Registro de la Propiedad, 30 L.P.R.A. see. 2003-102.1, edición especial.(2)
No tiene razón el Registrador de la Propiedad. Como bien analiza y fundamenta la opinión mayoritaria, no existe impedimento jurídico para que los miembros de una comuni-dad hereditaria, actuando en común acuerdo, puedan enaje-nar un bien específico sin efectuar previamente la partición.
Antes de la partición el derecho de cada heredero es abs-tracto, por Ío que éstos no pueden disponer libremente de su cuota sobre bienes concretos y determinados. Osorio v. Registrador, 113 D.P.R. 36 (1982). Sin embargo, sí pueden dis-poner de su cuota en la herencia en bloque y nada impide que *685todos acuerden disponer bienes específicos. Esta última ac-ción de ninguna manera afecta la herencia, pues el contrava-lor recibido sustituye los bienes hereditarios dispuestos. Como señala Valencia Zea, “[l]os herederos pueden, de co-mún acuerdo, enajenar efectos hereditarios. Las sumas de dinero u otros bienes que reciban a cambio se subrogan a los enajenados. La subrogación real tiene aplicación en esta ma-teria a fin de conservar la afectación unitaria de todo el patri-monio herencial, cuales son el pago de las deudas heredita-rias, los gastos del juicio de sucesión, los impuestos y la posterior adjudicación a los herederos”. A. Valencia Zea, Dere-cho Civil, 5ta ed., Bogotá, Ed. Temis, 1980, T. VI, págs. 442-443. La venta de bienes específicos es lo que en muchos casos permite satisfacer adecuadamente las deudas y obligaciones del causante, los gastos de última enfermedad y entierro y los gastos de partición. La propia ley hace viable la solución de esta contingencia.
Si no hubiere en la herencia dinero bastante para el pago de funerales y legados, y los herederos no lo aprontaren de lo suyo, promoverán los albaceas la venta de los bienes muebles; y no alcanzando éstos, la de los inmuebles, con intervención de los herederos.
Si estuviere interesado en la herencia algún menor, ausente, corporación o establecimiento público, la venta de los bienes se hará con las formalidades prevenidas por las leyes para tales casos. (Énfasis suplido.) Art. 825 del Código Civil, 31 L.P.R.A. see. 2522. Véanse, además; Vilella v. Registrador, 36 D.P.R. 795 (1927); Hernández v. El Reg. de San Juan, 29 D.P.R. 1010 (1921); M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev Der. Privado, 1979, T. XII, Vol. 2, págs. 199-210.
III
Ahora bien, aunque el negocio perseguido sea viable de acuerdo con nuestro ordenamiento civil, ello no equivale a la ausencia de otras deficiencias que impidan su acceso al Re-*686gistro de la Propiedad. Como demostraremos más adelante, estamos frente a un negocio anulable que, como es sabido, no tiene acceso al Registro de la Propiedad. Terminada la vida legal de cuatro (4) de los cinco (5) fideicomisos,(3) Lawrence Kogan carecía de capacidad para llevar a cabo el acto de ena-jenación en representación de los fideicomisarios. Ello con-traviene el Art. 1211 del Código Civil, 31 L.P.R.A. see. 3376, dispositivo de que “[njinguno puede contratar a nombre de otro sin estar por éste autorizado o sin que tenga por la ley su representación legal”. La validez del negocio, entonces, está supeditada a una posible ratificación por parte de los fideicomisarios.
En cuanto al fideicomiso restante, vigente porque el fidei-comisario —Allison Kogan— no ha alcanzado los veinticinco (25) años de edad, es necesario determinar si no existe traba legal o contractual para la adquisición de bienes del fideico-miso por parte del fiduciario.
De entrada, no creemos que bajo el Art. 859 del Código Civil, 31 L.P.R.A. see. 2566, pueda equipararse al fiduciario —cuando es persona natural— con la figura del tutor, y por ende serle extensiva a aquél la norma de los Arts. 215 y 1348(3) del Código Civil, 31 L.P.R.A. sees. 789 y 3773(3), que impiden que éste compre los bienes del menor o incapaz a menos que así lo autorice el tribunal. La analogía o equiva-lencia entre ambas figuras se refiere estrictamente a los re-quisitos y condiciones que deben reunir los fiduciarios, y no a las prohibiciones en sus actuaciones.
Aclarado este extremo, notamos que el Art. 865 del Có-digo Civil, 31 L.P.R.A. see. 2572, dota a Lawrence Kogan de los derechos y acciones correspondientes al pleno dominio, *687pero le exige autorización expresa para enajenar o gravar los bienes fideicomitidos. El Art. 866 del Código Civil, 31 L.P.R.A. see. 2573, por su parte impide que el fiduciario dis-ponga de los bienes fideicomitidos en forma contraria o dis-tinta a la establecida en el fideicomiso.
Esta normativa nos obliga a recurrir al texto de la escri-tura de constitución del fideicomiso para determinar si el negocio se autorizó expresamente y si está conforme a lo allí dispuesto. Su cláusula quinta dispone:
Los fiduciarios, o la persona que les sustituyeren, tendrán las siguientes facultades en relación con los bienes o fondos fideicomitidos para beneficio de los beneficiarios o fideicomi-sarios, sujetas, sin embargo, dichas facultades a lo provisto en la Ley.
Para administrar dichos bienes, guardarlos, tenerlos, rete-nerlos, gravarlos, invertir y reinvertir lo que produzcan; dis-poner de ellos asi como de cualquiera otra propiedad, o cua-lesquiera otros bienes o ingresos que puedan ser agregados a los mismos o que los mismos produzcan; para usar sus rentas, ingresos y ganancias de capital como resultado de la venta, conversión, disposición, liquidación o permuta; para tomar dinero a préstamos con garantía de valores, y para hacer todos aquellos actos que pudieren realizar si los bienes fueren pro-pios, incluyendo la facultad de comparecer en escrituras pú-blicas ... que todas estas facultades pueden ser usadas sin la necesidad de obtener el consentimiento, autorización o per-miso de cualquier persona interesado o de corte alguna, y no obstante pueden ellos también estar actuando individual-mente, o como fiduciaria de otros fideicomisos, o como agentes de otras personas naturales o jurídicas interesadas en los mismos asuntos o pueden estar interesadas en relación con los mismos asuntos como accionistas, directores o en otra forma, entendiéndose, sin embargo, que ellos ejercerán todos dichos poderes en todo momento en una capacidad fiduciaria principalmente y solamente en el interés y para beneficio de los respectivos fideicomisarios, y entendiéndose, además, que la fiduciaria, o quienes los sustituyeren, no serán responsables por ningún error de juicio o por ninguno de sus actos, a menos *688que en sus actuaciones hayan obrado deliberadamente de mala fe. No obstante, a cualquier disposición de este instru-mento en contrario, ninguno de los poderes aquí enumerados o conferidos a la fiduciaria o fiduciario serán interpretados en él sentido de facultar a los fiduciarios, o a cualquiera persona, a comprar, permutar, o en cualquiera otra forma dispo-ner de todo o parte del corpus o el ingreso de los, fideicomisos por menos de una adecuada y plena consideración en dinero o su equivalente. (Énfasis suplido.) Apéndice 3(b), págs. 16-17.
Esta cláusula “no pued[e] considerarse como un modelo de la mejor construcción jurídica, mas no por eso estamos dispensados de buscar en ell[a] la verdadera voluntad”(4) del otorgante. Si bien esta redacción no utiliza un lenguaje directo, no deja dudas de que permite la compra de los bienes del fideicomiso por parte del fiduciario. El sistema espiritua-lista que informa nuestro Código Civil nos ha llevado a inter-pretar que “[djonde ... dice expresamente ha querido decir claramente, determinadamente, concretamente, manifies-tamente ..(Énfasis en el original.) Madera v. Metropolitan Const. Corp., 95 D.P.R. 637, 648 (1967). Véase Franco Oins et al. y Jones v. Caneja, 26 D.P.R. 518, 525 (1918).
El idioma tiene múltiples caminos de expresión, algunos directos y explícitos, otros indirectos y sobreentendidos. Si bien se prefieren los primeros porque hacen más accesible la comunicación, no por ello dejan de ser válidos y efectivos los medios indirectos de comunican Una forma aparentemente negativa de afirmar puede en realidad resultar una mañera expresiva de señalar una opción, de proponer una alternativa que se puede adoptar siempre que se cumpla con una condi-ción. Tal es el caso de la última oración del fragmento citado de la cláusula cinco (5), que no hace sino establecer una posi-bilidad de acción perfectamente viable siempre y cuando se *689atienda a la condición establecida. La adquisición de los bienes(5) de los fideicomisos, bien por los fiduciarios o por extraños, quedó sujeta a la condición de que se satisficiera una adecuada y plena consideración en dinero o su equiva-lente.
Por estas razones estamos contestes en que procede con-firmarse la calificación.

(1) La compraventa se efectuó el 17 de mayo de 1985. Posteriormente, el 5 de febrero de 1986, Aida Huberman Ingerson ratificó el negocio. De esta manera se quizo superar cualquier violación al Art. 1348(2) del Código Civil, 31 L.P.R.A. see. 3773(2), que prohíbe la compra por el mandatario de los bienes de cuya adminis-*684tración o enajenación estuviesen encargados. Creemos que en las circunstancias del presente caso la ratificación no era necesaria. Se ha reconocido que aunque “[e]n el Código Civil se proh[í]be que el mandatario adquiera los bienes de su mandante, mas este principio cede ante el pacto del mandante y del mandatario de que así se haga. Modus et óóhventio vincunt legem”. Fernández v. Laloma, 66 D.P.R. 367, 379 (1940).


(2) El Art. 95 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.R.A. see. 2316, en lo pertinente dispone: “No se inscribirán enajenaciones o gravámenes de cuotas específicas en una finca que no se haya adjudicado antes en la correspondiente partición.”
El Art. 102.1 del Reglamento General para la Ejecución de la Ley Hipoteca-ria y del Registro de la Propiedad, 30 L.P.R.A. sec. 2003-102.1, edición especial, dispone: “A tenor con lo dispuesto en el artículo 95 de la Ley [30 L.P.R.A. see. 2316] y la sec. 2003-50.1 de este Reglamento, tanto en la inscripción del derecho hereditario como en la de sentencia de divorcio que pueda inscribirse bajo el artículo 1330 del Código Civil [31 L.P.R.A. see. 3714], el Registrador hará constar claramente que la finca o derecho donde se inscriba pertenece a un patrimonio indiviso y que no podrán ser trasmitidos o gravados cuota o porciones del dominio sobre la finca o derecho de que se trate, sino por todos los titulares, a menos que haya mediado partición y adjudicación inscrita a favor del transmitente.”


(3) El Art. 853 del Código Civil, 31 L.P.R.A. see, 2560, dispone que “[l]a vida legal del fideicomiso terminará en la fecha designada por convenio expreso y personal de todas las partes o en la fecha que decrete un tribunal con jurisdicción competente”.


(4) Diaz Lamoutte v. Luciano, 85 D.P.R. 834, 849 (1962).


(5) Es necesario destacar que el bien inmueble objeto de la compraventa no es propiamente un bien del fideicomiso, sino de una sucesión hereditaria de la cual Son miembros varios fideicomisos.